Citation Nr: 1548739	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a spine disorder. 

2.  Entitlement to service connection for a spine disorder. 

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Whether new and matrical evidence has been submitted to reopen a claim for entitlement to service connection for a left ankle disorder. 

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

6.  Entitlement to an effective date earlier than January 29, 2013, for the grant of service connection for TBI.  


REPRESENTATION

Veteran represented by:	Charles Mataya, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1999 to December 2006, with service in Iraq.  He is in receipt of the Combat Medical Badge, among others.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in relevant part, declined to reopen a claim for service connection for a low spine disorder and denied service connection for PTSD.  In a September 2013 rating decision, the RO, in relevant part, denied service connection for a left ankle disorder, and granted service connection for TBI and assigned a 10 percent disability evaluation effective January 29, 2013.  Jurisdiction of the matter is currently with the RO in Houston, Texas. 

In August 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased evaluation for service-connected kidney stones has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a spine disorder and a psychiatric disorder, a claim to reopen a claim for service connection for a left ankle disorder, an increased evaluation for TBI; and an effective date earlier than January 29, 2013, for the grant of service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied service connection for lumbar spine and thoracic spine disorder.  In so doing, it found that although there was treatment for the spine during service, there was no permanent residual or chronic disability as there was no current evidence of a spine disorder.  

2.  Evidence received since the April 2007 rating decision includes evidence that the Veteran has a current spine disorder.   


CONCLUSIONS OF LAW

1.  The April 2007 rating recision that denied service connection for lumbar spine and thoracic spine disorder is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claim of service connection for a spine disorder which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In a June 2010 Statement of the Case (SOC), the RO appears to find that new and material evidence had been received to reopen the claim for service connection for a spine disorder, but continued to deny the underlying denovo claim.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran's claim of service connection for a lumbar and thoracic spine disorder was denied in an April 2007 rating decision.  The RO found that although there was treatment for the spine during service, there was no permanent residual or chronic disability as there was no current evidence of a spine disorder.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year as a VA treatment record submitted that same year noted the Veteran had back pain and recommended chiropractic care.  Accordingly, the determination is final.

At the time of that decision, the evidence of record included the Veteran's service treatment records showing the Veteran's complaints of mid to low back pain with various diagnoses given, including back pain, lumbar strain, thoracic segmental dysfunction, lumbar segmental dysfunction, and myofibrosis.  X-rays of the thoracic and lumbar spine were normal.  There was also an x-ray of the abdomen on December 2000 showing a normal variant S1 spinal bifida occulta.  Additionally, a December 20, 2006 STR examination report reflected complaints of popping and pain in the lumbar spine and thoracic spine that started in 2004.  X-ray showed a normal thoracic and lumbosacral spine and the examiner indicated that a lumbar spine and thoracic spine condition was not found on examination and no diagnosis was provided.  

Evidence received since the April 2007 rating decision includes VA treatment records and private clinical records showing various diagnoses and treatment for chronic back pain.  For example, a September 2007 private chiropractor report showed diagnoses of displacement of thoracic intervertebral disc, displacement of lumbar intervertebral disc, and lumbago.  The clinician indicated that the Veteran sustained his spine injuries over three years before, originally occurring in August 2004.  A March 2011 VA treatment record showed that the Veteran injured his back during training and subsequently reinjured it in a motor vehicle accident in April 2009.  Additionally, a January 2013 Gulf War examination report noted a diagnosis of thoracolumbar strain.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met because there is now evidence of a current disability.  Based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a low spine disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a spine disorder is granted.



REMAND

Remand is required regarding the Veteran's claims to reopen a claim for service connection for a left ankle disorder, for an initial evaluation in excess of 10 percent for TBI, and for an effective date earlier than January 29, 2013, for the grant of service connection for TBI for issuance of a statement of the case (SOC).  In a September 2013 rating decision, the RO, in relevant part, denied service connection for a left ankle disorder, and granted service connection for TBI and assigned a 10 percent disability evaluation effective January 29, 2013.  In an October 2013 notice of disagreement, the Veteran indicated that he disagreed with the denial of service connection for a left ankle disorder, and the effective date and evaluation assigned to his TBI.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Remand is required regarding the claim for service connection for a spine disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran contends that his current low spine disability is due to an improvised explosive device (IED) blast in May 2006, as well as his duties to include carrying combat and medical supplies during service.  As noted above, the record shows that the Veteran received treatment for his spine during service and that he currently has a spine disability.  Additionally, there is evidence during service of a congenital condition:  S1 spinal bifida occulta.  Although the September 2007 private chiropractor indicated that the Veteran's disorder had its onset in August 2004, the Board finds that the opinion is insufficient upon which to grant service connection as it is not clear if the examiner reviewed any of the Veteran's medical records.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current spine disorder, taking into account any post-service events, i.e. 2009 motor vehicle accident.  

With regard to the claim for an acquired psychiatric disorder, remand is required for an examination.  The Veteran contends that his current disorder, to include PTSD, is due to stressors in service, to include various combat-related stressors, for example while serving in Baghdad when he responded to a recovery effort for a Black Hawk Helicopter down in which ten of the 13 soldiers were killed, and when he responded to call in which an IED blew out the engine of a HUMV and he found two of his friends dead on the scene.  Service treatment record show that in November 2006, he complained of anxiety and sleep disturbances.  The December 2006 service discharge examination report showed that the Veteran reported nervous trouble, loss of memory or amnesia, or neurological symptoms, frequent trouble sleeping, receiving counseling, and depression or excessive worry.  He added that he had three anxiety episodes since June 2006 due to a catastrophic IED that killed two soldiers and that he treated them and others injured; he had trouble sleeping for the last two and half months and used alcohol to help sleep.  Post-service medical records show current diagnoses of various disorders, including bipolar disorder, adjustment disorder due to post deployment, and depression.  The record is unclear as to whether the Veteran currently meets the diagnostic criteria for PTSD.  A March 2007 VA examination report indicated that the Veteran did not meet the diagnostic criteria for PTSD, but August 2011 VA treatment records noted a provisional diagnosis of PTSD, and an October 2011 VA note appeared to diagnose PTSD and depression but the clinician failed to discuss if the diagnosis was in accordance with the DSM and whether it was related to service.  Additionally, the Veteran was hospitalized in 2008 for suicidal ideation.  A 2013 VA TBI examination noted the Veteran had symptoms of PTSD.  Based on the record, the current nature and etiology of the Veteran's psychiatric disorder is unknown.  Therefore, on remand, he should be afforded an examination to determine the nature and etiology of any current psychiatric disorder. 

Finally, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder, entitlement to an initial evaluation in excess of 10 percent for TBI, and entitlement to an effective date earlier than January 29, 2013, for the grant of service connection for TBI.  The SOC must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should not be certified to the Board unless a substantive appeal is submitted.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from January 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner must elicit a full history from the Veteran and consider the lay statements of record.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must identify all current spine disorders.  If a prior diagnosis of record is no longer present, the examiner must address such diagnosis.

For each diagnosis identified during the appeal period, the examiner should answer the following questions:

a) Is the spine disorder a congenital defect?  If so, was it subject to a superimposed disease or injury during active service resulting in disability?

b) Is the spine disorder a congenital disease?  If so, was the disease aggravated by the Veteran's active service?

c) For any spine disorder that is not a congenital disease or defect, is it as likely as not (50 percent or greater probability) that each disorder manifested in service or is otherwise related to his military service, to include the Veteran's competent and credible statements of service incurrence as well as notations for treatment reflected herein.

In rendering the requested opinions, the examiner should consider the service treatment records, to include the December 2000 x-ray report showing the presence of a normal variant S1 spinal bifida occulta and post-service records showing a motor vehicle accident in 2009. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there is a diagnosis of PTSD.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it is related to service, to include an inservice stressor.

b)  For each currently diagnosed (non-PTSD) psychiatric disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder is related to service.   

In rendering these opinions, the examiner must address the following:  1) STRs, to include the service discharge examination noting nervous trouble, depression, excessive worry, and trouble sleeping; 2) the Veteran's lay statements regarding his experiences in combat; 3) the 2013 VA TBI examination; 4) the 2007 VA psychiatric examination; 5) VA treatment records, to include those dated in 2011; and 6) the Veteran's hearing testimony delineating his stressors to include a 2003 incident in Mosul, a 2003 IED explosion, a 2005 catastrophic IED incident, and a 2006 death in his company or battalion.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


